      Case 2:19-cv-00551-ACA-HNJ Document 41 Filed 09/15/20 Page 1 of 7                    FILED
                                                                                  2020 Sep-15 AM 09:29
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

 WALTER LEE RHONE, JR.,                    )
                                           )
       Petitioner,                         )
                                           )
 v.                                        )   Case No. 2:19-cv-00551-ACA-HNJ
                                           )
 WARDEN TONEY, et al.,                     )
                                           )
       Respondents.                        )

                            MEMORANDUM OPINION

      Petitioner Walter Lee Rhone, Jr., filed a pro se 28 U.S.C. § 2254 petition for

writ of habeas corpus, asserting that he received ineffective assistance of counsel in

connection with his conviction for manslaughter. (Doc. 1). The magistrate judge

filed a report recommending that the court deny Mr. Rhone’s § 2254 petition, in part

on the merits and in part as procedurally defaulted. (Doc. 22). Mr. Rhone filed

timely objections to the report and recommendation. (Doc. 37). After de novo

review of the record and the report and recommendation, the court OVERRULES

Mr. Rhone’s objections, WILL DENY the § 2254 petition, and WILL DENY a

certificate of appealability.

      In his § 2254 petition, Mr. Rhone contends that trial counsel provided

ineffective assistance in four ways. (Doc. 1). In his first claim, Mr. Rhone argues

that trial counsel should have objected to venue when, during jury deliberations,
      Case 2:19-cv-00551-ACA-HNJ Document 41 Filed 09/15/20 Page 2 of 7




prosecutors disclosed that their earlier allegation of venue was mistaken and the

crime actually occurred in a different division of Jefferson County than they had

originally believed. (Id. at 12). The magistrate judge recommended denying this

claim on the merits, finding that the state court’s denial of Mr. Rhone’s claim was

not contrary to or an unreasonable application of Strickland v. Washington, 466 U.S.

668 (1984). (Doc. 22 at 21–27). The magistrate judge also recommended rejecting

Mr. Rhone’s argument that he was entitled to a presumption of prejudice under

United States v. Cronic, 466 U.S. 648 (1984). (Id. at 23–24). Mr. Rhone objects

that he is entitled to the presumption of prejudice set out in Cronic and that he could

establish prejudice under Strickland based on a Second Circuit decision addressing

trial counsel’s ineffectiveness in failing to object to venue. (Doc. 37 at 2–3).

      The court OVERRULES those objections. The magistrate judge correctly

applied Strickland to Mr. Rhone’s claim of ineffective assistance of counsel; Cronic

is inapplicable in these circumstances. See United States v. Roy, 855 F.3d 1133,

1144 (11th Cir. 2017) (en banc) (“[T]he Cronic exception . . . provides that prejudice

is to be presumed . . . when a criminal defendant has been completely denied the

right to counsel for a critical stage of the trial . . . .”). Moreover, even if the Second

Circuit decision that Mr. Rhone cites were binding on this court, it is factually

distinguishable from Mr. Rhone’s case. See Cornell v. Kirkpatrick, 665 F.3d 369,

378–82 (2d Cir. 2011).



                                            2
      Case 2:19-cv-00551-ACA-HNJ Document 41 Filed 09/15/20 Page 3 of 7




      Mr. Rhone raises three other ineffective assistance of counsel claims in his

§ 2254 petition: (1) counsel failed to investigate whether a State witness received a

deal in exchange for his testimony, failed to object to that witness’s testimony as

perjury, and failed to adequately cross-examine that witness; (2) counsel failed to

object to part of a jury instruction; and (3) counsel failed to seek a bench trial or to

move for judgment of acquittal on the lesser included offense of manslaughter,

thereby forfeiting any argument challenging the sufficiency of the evidence as to

manslaughter. (Doc. 1 at 5, 18–22, 24–29). The magistrate judge recommended

denying these claims as procedurally defaulted because Mr. Rhone did not exhaust

them in state court and he did not establish cause and prejudice or a manifest injustice

to excuse the default. (Doc. 22 at 27–29).

      In his objections to the report and recommendation, Mr. Rhone: (1) reiterates

the merits of the first two claims; (2) argues that he exhausted a sufficiency of the

evidence claim on direct appeal; and (3) argues that he established cause for the

default of his ineffective assistance claim relating to the sufficiency of the evidence

by making an ineffective assistance claim in his state habeas petition. (Doc. 37 at 3–

7).

      The court OVERRULES those objections. “Procedural default bars federal

habeas review when a habeas petitioner has failed to exhaust state remedies that are

no longer available . . . .” Butts v. GDCP Warden, 850 F.3d 1201, 1211 (11th Cir.



                                           3
      Case 2:19-cv-00551-ACA-HNJ Document 41 Filed 09/15/20 Page 4 of 7




2017). A petitioner may avoid a procedural default only if he can establish “cause

for the failure to properly present the claim and actual prejudice, or that the failure

to consider the claim would result in a fundamental miscarriage of justice.” Id.

(quotation marks omitted). To establish cause and prejudice, a petitioner must show

that “some objective factor external to the defense impeded his efforts to raise the

claim properly in the state courts” and that the result of the proceeding would have

been different if he had exhausted the claim. Id. To establish a miscarriage of

justice, a petitioner must prove the existence of a “constitutional violation that has

probably resulted in the conviction of one who is actually innocent.” Id. (quotation

marks and alteration omitted).

      Construed liberally, Mr. Rhone’s reiteration of the merits of his claims may

be an attempt to establish that finding his claims to be procedurally defaulted would

be a miscarriage of justice. But even if Mr. Rhone’s claims were meritorious, he

cannot establish a miscarriage of justice excusing a procedural default unless he can

prove his actual innocence. See Butts, 850 F.3d at 1211. Mr. Rhone has not alleged

facts that, if true, would establish his actual innocence, so the court OVERRULES

this objection.

      Next, Mr. Rhone objects that he exhausted a sufficiency of the evidence

argument in his direct appeal and that he exhausted his related ineffective assistance

claim by raising it in his state habeas petition. (Doc. 37 at 3–4). In his direct criminal



                                            4
      Case 2:19-cv-00551-ACA-HNJ Document 41 Filed 09/15/20 Page 5 of 7




appeal, Mr. Rhone argued that the evidence was insufficient to support a conviction

for manslaughter, but the Alabama Court of Criminal Appeals found that he had not

preserved that argument because his motion for judgment of acquittal argued only

that the evidence was insufficient to support a conviction for murder. (Doc. 14-8 at

3). In his Alabama Rule of Criminal Procedure 32 petition, Mr. Rhone claimed that

trial counsel was ineffective for failing to properly preserve the sufficiency of the

evidence argument. (Doc. 14-16 at 35–38). He then reiterated that claim on appeal

to the Alabama Court of Criminal Appeals (doc. 14-17 at 20–22), but he did not

challenge the ruling in his petition for certiorari to the Alabama Supreme Court (doc.

14-23 at 3–10).

      The magistrate judge correctly concluded that Mr. Rhone’s failure to

challenge, in a petition for writ of certiorari to the state supreme court, the denial of

his ineffective assistance claim results in the procedural default of that claim. See

Pruitt v. Jones, 348 F.3d 1355, 1359 (11th Cir. 2003). Mr. Rhone’s exhaustion of a

different (albeit related) claim cannot suffice to exhaust this specific claim. The

court therefore OVERRULES Mr. Rhone’s objection that his exhaustion of the

substantive sufficiency of the evidence claim also exhausted the related ineffective

assistance claim. Likewise, the court OVERRULES Mr. Rhone’s objection that he

exhausted his ineffective assistance claim by raising it before the state trial habeas

court and the Alabama Court of Criminal Appeals, despite his failure to raise it



                                           5
      Case 2:19-cv-00551-ACA-HNJ Document 41 Filed 09/15/20 Page 6 of 7




before the Alabama Supreme Court.

       The court ADOPTS the magistrate judge’s report and ACCEPTS his

recommendation.      Accordingly, the court WILL DENY Mr. Rhone’s § 2254

petition.

       Rule 11 of the Rules Governing § 2254 Petitions requires the court to issue or

deny a certificate of appealability when the court enters an order adverse to the

petitioner. Rule 11(a), Rules Governing § 2254 Cases in the United States District

Courts. This court may issue a certificate of appealability “only if the applicant has

a made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2).   To make such a showing, a “petitioner must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong,” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that

“the issues presented were adequate to deserve encouragement to proceed further,”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quotation marks omitted). This

court finds that Mr. Rhone has not satisfied either standard. Accordingly, the court

WILL DENY a certificate of appealability.

       The court will enter a separate final order consistent with this opinion.




                                           6
Case 2:19-cv-00551-ACA-HNJ Document 41 Filed 09/15/20 Page 7 of 7




DONE and ORDERED this September 15, 2020.



                           _________________________________
                           ANNEMARIE CARNEY AXON
                           UNITED STATES DISTRICT JUDGE




                               7
